Citation Nr: 0840104	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  00-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his private physician


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in San Juan, Puerto Rico, that denied the veteran's 
request to reopen a previously denied claim for service 
connection for a psychiatric disability.  

This matter was previously before the Board in May 2000, at 
which time the veteran's claim for service connection for a 
psychiatric disability was reopened by the Board, and the 
issue on the merits was remanded for additional development.  
The case was returned to the Board in May 2002, wherein the 
claim for service connection for a psychiatric disorder was 
adjudicated.  The veteran appealed the May 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In March 2004, the Court vacated the May 2002 decision of the 
Board, and remanded the matter to the Board for 
readjudication.  The case is now before the Board for further 
review.

According to correspondence received in October 2008, the 
veteran clarified that he did not want to appear at a hearing 
before a Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



	(CONTINUED ON NEXT PAGE)


REMAND

Pursuant to the March 2004 Order of the Court, and upon 
preliminary review of the record with respect to the 
veteran's claim for service connection for a psychiatric 
disability, further development is required prior to final 
appellate review.

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with the provisions of the VCAA and other applicable 
law pertaining to the duty to assist the veteran.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).

Review of the veteran's claims file reveals that he has not 
been provided with the required notice as to the type of 
evidence required to substantiate his claim for service 
connection for a psychiatric disorder and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he may identify as being helpful to his claim.  
On remand, the veteran should be provided proper notice under 
38 U.S.C.A. 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will send the veteran 
appropriate notice pursuant to the VCAA 
and under 38 U.S.C.A. 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to information or evidence 
needed to establish entitlement to service 
connection for a psychiatric disability, 
to include notice as to the type of 
evidence required to substantiate his 
claim, and VA's respective duties, i.e., 
that VA would attempt to get any 
additional records that he may identify as 
being helpful to his claim.

The notice letter should also include the 
notice requirements as outlined in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice letter should 
also include information regarding how 
disability ratings and effective date are 
assigned.

2.  The RO/AMC shall then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




